  Case: 1:19-cv-06734 Document #: 319 Filed: 09/30/20 Page 1 of 20 PageID #:2212




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS


                                                            CIVIL ACTION NO.
IN RE DELTA DENTAL ANTITRUST
LITIGATION                                                  1:19-CV-06734

                                                            MDL No. 2931

This document relates to: ALL ACTIONS                       Hon. Elaine E. Bucklo




                               AGREED PROTECTIVE ORDER

       Pursuant to Paragraph C of the Court’s Scheduling Order dated September 11, 2020 (Doc.

No. 306), and upon the stipulation of the Parties, through their respective counsel of record, to this

Protective Order; accordingly, it is ORDERED:

       1.      Scope. All information, including data, produced or adduced in the course of

discovery by parties and nonparties, including initial disclosures, responses to discovery requests,

deposition testimony and exhibits, and information derived directly therefrom (hereinafter

collectively “documents”), shall be subject to this Order concerning Protected Information as

defined below. This Order is subject to the Local Rules of this District and the Federal Rules of

Civil Procedure on matters of procedure and calculation of time periods. The terms of this Order

shall apply to parties, as well as to any nonparties that produce documents or testimony pursuant

to any document request, notice of deposition, or subpoena issued in this litigation or to whom

disclosure of Protected Information is made pursuant to the terms of Paragraphs 7(b)-(c).

Nonparties must be provided with a copy of this Order along with any document request, notice

of deposition, or subpoena issued in this litigation.
  Case: 1:19-cv-06734 Document #: 319 Filed: 09/30/20 Page 2 of 20 PageID #:2213




       2.      Confidential Information. As used in this Order, “Confidential Information” means

information designated as “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” by the

producing party or producing nonparty that falls within one or more of the following categories:

(a) information prohibited from disclosure by statute; (b) information that reveals trade secrets; (c)

research, technical, commercial or financial information that the party has maintained as

confidential; (d) medical or dental information concerning any individual; (e) personally

identifying information; (f) information concerning minor children; (g) data protected from

disclosure by State, Federal, or foreign regulations (e.g., HIPAA); and/or (h) personnel or

employment records of a person who is not a party to the case. Information or documents that are

available to the public may not be designated as Confidential Information.

       3.      Highly Confidential Information. As used in this Order, “Highly Confidential

Information” means information designated as “HIGHLY CONFIDENTIAL - (OUTSIDE)

ATTORNEYS’ EYES ONLY - SUBJECT TO PROTECTIVE ORDER” by the producing party

or producing nonparty that they reasonably believe contains highly sensitive and competitive

business, pricing, and/or marketing information, the disclosure of which could result in significant

commercial or competitive harm to the designating party.

       4.      The term “Protected Information” means, collectively, information designated as

“Confidential Information” or “Highly Confidential Information” under this Order.

       5.      Designation.

               (a)     A party or nonparty may designate a document as Confidential Information

or Highly Confidential Information for protection under this Order by placing or affixing the words

“CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” or “HIGHLY CONFIDENTIAL -

(OUTSIDE) ATTORNEYS’ EYES ONLY - SUBJECT TO PROTECTIVE ORDER” on the



                                                  2
    Case: 1:19-cv-06734 Document #: 319 Filed: 09/30/20 Page 3 of 20 PageID #:2214




document and on all copies in a manner that will not interfere with the legibility of the document.

As used in this Order, “copies” includes electronic images, duplicates, extracts, summaries or

descriptions that contain the Confidential or Highly Confidential Information. The marking

“CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” or “HIGHLY CONFIDENTIAL -

(OUTSIDE) ATTORNEYS’ EYES ONLY - SUBJECT TO PROTECTIVE ORDER” shall be

applied prior to or at the time of the documents are produced or disclosed. Applying the marking

“CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” or “HIGHLY CONFIDENTIAL -

(OUTSIDE) ATTORNEYS’ EYES ONLY - SUBJECT TO PROTECTIVE ORDER” to a

document does not mean that the document has any status or protection by statute or otherwise

except to the extent and for the purposes of this Order. Any copies that are made of any documents

marked “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” or “HIGHLY

CONFIDENTIAL - (OUTSIDE) ATTORNEYS’ EYES ONLY - SUBJECT TO PROTECTIVE

ORDER” shall also be so marked, except that indices, electronic databases or lists of documents

that do not contain substantial portions or images of the text of marked documents and do not

otherwise disclose the substance of the Confidential or Highly Confidential Information are not

required to be marked.

               (b)     The designation of a document as Confidential or Highly Confidential

Information is a certification by an attorney or a party or nonparty appearing pro se that the

document contains Protected Information as defined in this Order.1




1
  An attorney who reviews the documents and designates them as Protected Information subject to
this Order must be admitted to the Bar of at least one state but need not be admitted to practice in
the Northern District of Illinois unless the lawyer is appearing generally in the case on behalf of a
party. By designating documents confidential pursuant to this Order, counsel submits to the
jurisdiction and rules of this Court on the subject matter of the designation.

                                                 3
  Case: 1:19-cv-06734 Document #: 319 Filed: 09/30/20 Page 4 of 20 PageID #:2215




               (c)    For information produced in electronic or video format, and for any other

tangible items, the producing party or nonparty shall affix in a prominent place on the exterior of

the container or containers or in any electronic repository or electronic document in which the

information is stored the legend “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” or

“HIGHLY CONFIDENTIAL - (OUTSIDE) ATTORNEYS’ EYES ONLY - SUBJECT TO

PROTECTIVE ORDER,” or both, as appropriate, in addition to the information or tangible items

themselves.

       6.      Depositions.

         All deposition testimony taken in this case shall be treated as Confidential Information

 until the thirtieth day (30th) after the final transcript is delivered to the party or nonparty

 defending the deposition (the “Designation Period”) unless (a) all parties agree on the record at

 the time the deposition testimony is taken that the deposition testimony shall not be treated as

 Protected Information; or (b) a party or nonparty requests on the record at the time the

 deposition testimony is taken that the deposition testimony be treated as Highly Confidential

 Information during the Designation Period, in which case all testimony from that deposition

 shall be treated as Highly Confidential Information during the Designation Period. Within the

 Designation Period, a party or nonparty may serve a Notice of Designation to all parties of

 record as to specific portions of the testimony that are designated as Confidential or Highly

 Confidential Information, and thereafter only those portions identified in the Notice of

 Designation shall be protected by the terms of this Order. The failure to serve a timely Notice

 of Designation shall waive any designation of testimony taken in that deposition as Confidential

 or Highly Confidential Information, unless otherwise ordered by the Court.




                                                 4
  Case: 1:19-cv-06734 Document #: 319 Filed: 09/30/20 Page 5 of 20 PageID #:2216




       Following the Designation Period, transcripts containing testimony designated as

Confidential or Highly Confidential Information shall have the following notation on the cover

page: NOTE: THIS DEPOSITION IS SUBJECT TO PROTECTIVE ORDER and contain a copy

of the designations as part of the official transcript. Any reproductions of a transcript or portion

of a transcript containing Confidential or Highly Confidential Information shall be appropriately

labeled.

       7.      Protection of Confidential Material.

               (a)     General Protections. Protected Information shall not be used or disclosed

by the parties, counsel for the parties or any other persons identified in subparagraph (b) for any

purpose whatsoever other than in this litigation, including any appeal thereof. In a putative class

action, Confidential Information may be disclosed only to the named plaintiffs and not to any other

member of the putative class unless and until a class including the putative member has been

certified. For the avoidance of doubt, nothing in this Order shall prevent or restrict a producing

party from disclosing or using its own discovery material for any purpose.

               (b)     Limited Non-Party Disclosures - Confidential Information. Receiving

parties and their counsel shall not disclose or permit the disclosure of any Confidential Information

to any nonparty or entity except as set forth in subparagraphs (1)-(10).           Subject to these

requirements, the following categories of persons may be allowed to review Confidential

Information:

                       (1)     Counsel. For Confidential Information, counsel for the receiving
                               parties and their employees who have responsibility for the action.
                               For Highly Confidential Information, outside counsel for the
                               receiving parties.

                       (2)     Parties. Receiving parties and employees of a receiving party but
                               only to the extent counsel determines in good faith that the



                                                 5
Case: 1:19-cv-06734 Document #: 319 Filed: 09/30/20 Page 6 of 20 PageID #:2217




                       employee’s assistance is reasonably necessary to the conduct of the
                       litigation in which the information is disclosed.

                (3)    The Court and its personnel.

                (4)    Court Reporters and Video Recorders. Court reporters and Video
                       Recorders engaged for depositions.

                (5)    Contractors. Those persons specifically engaged for the limited
                       purpose of making copies of documents or organizing or processing
                       documents, including outside vendors hired to process electronically
                       stored documents.

                (6)    Consultants and Experts. Consultants, investigators, and experts
                       and their staff employed by the parties or counsel for the parties to
                       assist in the preparation and trial of this action but only after such
                       persons have completed the certification contained in Attachment
                       A, Acknowledgment of Understanding and Agreement to Be Bound.
                       This definition includes a professional jury or trial consultants
                       retained in connection with this litigation.

                (7)    Witnesses. For depositions or testimony at any hearing or trial in
                       this action, witnesses who are not a party or employee of a party in
                       this action to whom disclosure is reasonably necessary, provided
                       that counsel for the party intending to disclose the information has a
                       good-faith basis for believing such Confidential Information is
                       relevant to events, transactions, discussions, communications or
                       data about which the witness may have knowledge, but only after
                       such persons have completed the certification contained in
                       Attachment A, Acknowledgment of Understanding and Agreement
                       to Be Bound. Witnesses shall not retain a copy of documents
                       containing Confidential Information, except witnesses may receive
                       a copy of all exhibits marked at their depositions in connection with
                       review of the transcripts. Pages of transcribed deposition testimony
                       or exhibits to depositions that are designated as Confidential
                       Information pursuant to the process set out in this Order must be
                       separately bound by the court reporter and may not be disclosed to
                       anyone except as permitted under this Order.

                (8)    Author, Addressee, or recipient. The author, addressee, or recipient
                       of the document.

                (9)    Mediators and their staff as ordered by the Court or agreed to by the
                       Parties.




                                         6
  Case: 1:19-cv-06734 Document #: 319 Filed: 09/30/20 Page 7 of 20 PageID #:2218




                       (10)    Others by Consent. Other persons only by written consent of the
                               producing party or upon order of the Court and on such conditions
                               as may be agreed or ordered.

               (c)     Limited Non-Party Disclosures - Highly Confidential Information. Material

produced and designated as “Highly Confidential Information” may be disclosed only to as set

forth in subparagraphs 7 (b)(1) and 7(b)(3)-(10) above. If disclosure proceeds by agreement of the

designating party or by Order of the Court, the person to whom the Highly Confidential material

is disclosed must have signed a non-disclosure agreement in the form attached hereto as

Attachment A, Acknowledgment of Understanding and Agreement to Be Bound prior to such

disclosure.

               (d)     Control of Documents. Counsel for the parties shall make reasonable

efforts to prevent any disclosure of Protected Information not specifically authorized by this Order.

               (e)     Agreement to be Bound by Protective Order (Attachment A). To the extent

that this Order requires any persons to acknowledge their obligations under this Order, that

acknowledgment shall be accomplished by the execution of the Acknowledgement of

Understanding and Agreement to Be Bound (Attachment A). The counsel for the party that obtains

such signed agreements shall maintain the originals of those forms for a period of one year after

the termination of the case, including any appeals.

       8.      Failure to Designate. A failure to designate a document as Protected Information

does not, standing alone, waive the right to so designate the document; provided, however, that a

failure to serve a timely Notice of Designation of deposition testimony as required by this Order,

even if inadvertent, waives any protection for deposition testimony unless otherwise ordered by

the Court. If a party or nonparty designates a document as Protected Information in writing after

it was initially produced, the receiving party, on notification of the designation, must make a



                                                 7
  Case: 1:19-cv-06734 Document #: 319 Filed: 09/30/20 Page 8 of 20 PageID #:2219




reasonable effort to assure that the document is treated in accordance with the provisions of this

Order. Promptly after providing such notice, the designating party or nonparty shall provide re-

labeled copies of the material to all parties reflecting the change in designation. The non-

designating party shall replace the incorrectly designated material with the newly designated

materials and will destroy or delete the incorrectly designated materials and any copies thereof.

No party shall be found to have violated this Order for failing to maintain the confidentiality of

material during a time when that material has not been designated Protected Information, and

where the material is subsequently designated Protected Information.

       9.      Filing of Protected Information. This Order does not, by itself, authorize the filing

of any document under seal. Any party wishing to file a document designated as Protected

Information in connection with a motion, brief or other submission to the Court must comply with

LR 26.2.

       10.     No Greater Protection of Specific Documents. Except as provided for in this Order,

no party or nonparty may withhold information from discovery on the ground that it requires

protection greater than that afforded by this Order unless the party or nonparty moves for an order

providing such special protection or the parties otherwise agree.

       11.     Production of Privileged Material. Pursuant to Federal Rule of Civil Procedure 26

Federal Rule of Evidence 502(d) and (e), the Parties agree that the production or disclosure,

whether inadvertent or otherwise, of any information in connection with the pending litigation that

is covered by the attorney-client privilege, work-product protection, or other evidentiary privilege

or protection, including but not limited to the common interest and joint defense privileges, shall

not constitute a waiver of such privilege or protection in this litigation or in any other federal or

state proceeding. Instead, the producing party shall be entitled to assert such privilege or



                                                 8
  Case: 1:19-cv-06734 Document #: 319 Filed: 09/30/20 Page 9 of 20 PageID #:2220




protection, and the information and its subject matter shall be treated as if there has been no such

disclosure.

       Upon discovering the disclosure of information that the producing party believes in good

faith to be covered by attorney-client privilege, work product protection, or other evidentiary

privilege or protection, the producing party shall promptly provide written notification to the

receiving party identifying the documents or portions thereof that contain privileged or protected

information, in accordance with the requirements of Fed. R. Civ. P. 26(b)(5)(A).

       Upon notification from the disclosing party that information covered by the attorney-client

privilege, work-product protection, or other evidentiary privilege or protection has been produced,

the receiving party will (a) promptly return the information and all copies of the information in its

possession; (b) delete any electronic versions from any data source or any database it maintains;

(c) retrieve all electronic and paper copies provided to any nonparties, including experts; (d)

destroy or sequester any notes that reveal the substance of the protected information; and (e) make

no use of the information. The receiving party will promptly confirm in writing to the producing

party that these steps have been taken. Promptly following notification to the receiving party that

information covered by the attorney-client privilege, work-product protection, or other evidentiary

privilege or protection has been produced, the producing party shall provide the receiving party

with a replacement production in the same format as the original production, with the protected

information appropriately withheld or redacted.

       The receiving party may contest the privilege or work product designation by the disclosing

party, and shall have the right to apply for an order that such information is not protected from

disclosure by any privilege, law, or doctrine. The receiving party may not, however, assert as a

ground for such motion the fact or circumstances of the production or reveal the substance of the



                                                  9
 Case: 1:19-cv-06734 Document #: 319 Filed: 09/30/20 Page 10 of 20 PageID #:2221




protected contents of the materials (including in contesting the assertion of protection or privilege).

Any motion contesting the privilege or work product designation shall be submitted to the Court

in camera for review or, if the Court directs, filed under seal. Pending resolution of such a

challenge, the receiving party must continue to sequester the information contained in any notes

and, in the event the Court concludes that the information is protected from disclosure, delete the

information from any notes or any portions thereof that reveal the substance of the privileged

information. The producing party must preserve the information pending resolution of the

privilege challenge and, in the event the Court concludes that the information is not protected from

disclosure, promptly provide the receiving party with a replacement production.

       If a party independently discovers that it has received documents or information that

reasonably appear to be privileged, the party shall timely notify the other party, and in any event,

no later than 10 days after such discovery.

       12.     This Order shall be interpreted to provide the maximum protection allowed by

Federal Rule of Evidence 502(d) and (e), and Federal Rule of Evidence 502(b) shall not apply.

Nothing contained herein is intended to or shall limit a party’s right to conduct a pre-production

review of hard-copy documents, electronically stored information (“ESI”) or any other information

(including metadata) for relevance, responsiveness, privilege and/or protection, and nothing herein

is intended to curtail a party’s right to challenge any documents, ESI or any other information

withheld based on a claim of relevance, responsiveness, privilege and/or protection.

       13.     Challenges by a Party to Designation as Protected Information or as Privileged

Material. The designation of any material or document as Protected Information or as Privileged

Material is subject to challenge by any party. A party does not waive its right to challenge a

designation by electing not to mount a challenge promptly after the original designation is



                                                  10
 Case: 1:19-cv-06734 Document #: 319 Filed: 09/30/20 Page 11 of 20 PageID #:2222




disclosed. However, the receiving party must exercise its right to challenge a confidentiality or

privilege designation within sixty (60) days after discovery of the legal basis giving rise to the

challenge and the identification of the need to challenge the designation. The following procedure

shall apply to any such challenge:

               (a)     Meet and Confer. A party challenging the designation must do so in good

faith and must begin the process by conferring directly with counsel for the designating party or

nonparty. In conferring, the challenging party must identify in writing by Bates number or

privilege log-identifying number the material challenged and explain the basis for its belief that

the designation was not proper. The designating party or nonparty shall be provided an opportunity

to review the designated material, to reconsider the designation, and, if no change in designation

is offered, to explain the basis for the designation. The designating party or nonparty must respond

to the challenge within ten (10) business days. If agreement is reached confirming, changing or

waiving the designation as to any material subject to the objection, the designating party or

nonparty shall serve on all parties a notice specifying the document and the nature of the

agreement. If the designation is changed or waived, the designating party or nonparty shall also

produce copies of all materials with the agreed-upon designation at the expense of the designating

party or nonparty.

               (b)     Judicial Intervention. A party that elects to claw back information pursuant

to this Order shall serve a privilege log on all parties within seven (7) days of providing notice of

the intent to claw back such information that complies with Federal Rule of Civil Procedure

26(b)(5) contains the Bates numbers of the documents clawed back, as well as the basis for

designating such documents as protected by an applicable privilege, law, or doctrine. A party that

elects to challenge a confidentiality or privilege designation (subject to paragraph 11 above) may



                                                 11
  Case: 1:19-cv-06734 Document #: 319 Filed: 09/30/20 Page 12 of 20 PageID #:2223




file and serve a motion that identifies the challenged material and sets forth in detail the basis for

the challenge. Each such motion must be accompanied by a competent declaration that affirms

that the movant has complied with the meet and confer requirements of this procedure. The burden

of persuasion in any such challenge proceeding shall be on the designating party or nonparty. Until

the Court rules on the challenge, all parties shall continue to treat the materials as designated for

confidentiality and/or privilege under the terms of this Order.

         14.   Action by the Court. Applications to the Court for an order relating to materials or

documents designated Protected Information shall be by motion. Nothing in this Order or any

action or agreement of a party under this Order limits the Court’s power to make orders concerning

the disclosure of documents produced in discovery or at trial.

         15.   Use of Confidential Documents or Information at Motion Hearings and Trial.

Except as expressly set forth herein, nothing in this Order shall be construed to affect the use of

Protected Information in connection with any presentation of evidence and argument at hearings.

To the extent that any Party has concerns that a party or non-party that should not have access to

Protected Information may be present at a hearing or may attempt to access the transcript of the

hearing, such Party shall raise the concern with the other Parties, who will attempt to resolve the

issue in good faith and seek relief from the Court if necessary. The use of Protected Information

at trial shall be addressed by the parties in a pretrial order after meeting and conferring in good

faith.

         16.   Protected Information Subpoenaed or Ordered Produced in Other Litigation.

               (a)     If a receiving party is served with a discovery request, subpoena, civil

investigative demand, grand jury subpoena, or an order issued in other litigation that would compel

disclosure of any material or document designated in this action as Protected Information, the



                                                 12
 Case: 1:19-cv-06734 Document #: 319 Filed: 09/30/20 Page 13 of 20 PageID #:2224




receiving party must so notify the designating party or nonparty, in writing, immediately and in no

event more than three (3) business days after receiving the discovery request, subpoena or order.

Such notification must include a copy of the subpoena, discovery request, or court order.

               (b)     The receiving party also must immediately inform in writing the party who

caused the discovery request, subpoena or order to issue in the other litigation that some or all of

the material covered by the request, subpoena or order is the subject of this Order. In addition, the

receiving party must deliver a copy of this Order promptly to the party in the other action that

caused the subpoena, discovery request, or order to issue.

               (c)     The purpose of imposing these duties is to alert the interested persons to the

existence of this Order and to afford the designating party or nonparty in this case an opportunity

to try to protect its Protected Information in the court from which the discovery request, subpoena

or order is issued. The designating party or nonparty shall bear the burden and the expense of

seeking protection in that court of its Protected Information, and nothing in these provisions should

be construed as authorizing or encouraging a receiving party in this action to disobey a lawful

directive from another court. The obligations set forth in this paragraph remain in effect while the

party has in its possession, custody or control Protected Information designated by another party

or nonparty to this case.

       17.     Challenges by Members of the Public to Sealing Orders. A party or interested

member of the public may have a right to challenge the sealing of particular documents that have

been filed under seal, and the party asserting confidentiality will have the burden of demonstrating

the propriety of filing under seal.

       18.     Obligations on Conclusion of Litigation.




                                                 13
 Case: 1:19-cv-06734 Document #: 319 Filed: 09/30/20 Page 14 of 20 PageID #:2225




               (a)     Order Continues in Force. Unless otherwise agreed or ordered, this Order

shall remain in force after dismissal or entry of final judgment not subject to further appeal.

               (b)     Obligations at Conclusion of Litigation. Within sixty (60) days after

dismissal or entry of final judgment not subject to further appeal or the dismissal of all of a party’s

claims, all Protected Information marked “CONFIDENTIAL - SUBJECT TO PROTECTIVE

ORDER” or “HIGHLY CONFIDENTIAL - (OUTSIDE) ATTORNEYS’ EYES ONLY -

SUBJECT TO PROTECTIVE ORDER” under this Order, including copies as defined in ¶ 5(a),

shall be destroyed by the receiving party unless it has been offered into evidence or filed without

restriction as to disclosure. Within sixty-five (65) days after the final termination of this action,

including any appeals, counsel for the receiving party shall certify in writing to the producing party

that all such Protected Information has been destroyed.

               (c)     Retention of Work Product and Filed Documents. Notwithstanding the

above requirements to return or destroy documents, counsel may retain archival copies of all

pleadings, motion papers, transcripts, drafts or final expert reports, legal memoranda,

correspondence and all attorney work product, even if such materials contain Protected

Information. Any such archival copies that contain or constitute Protected Information remain

subject to this Order. In addition, counsel may retain attorney work product, including an index

that refers or relates to designated Protected Information so long as that work product does not

duplicate verbatim substantial portions of Protected Information. Any retained Protected

Information shall continue to be protected under this Order. An attorney may use his or her work

product in subsequent litigation, provided that its use does not disclose or use Protected

Information.




                                                  14
 Case: 1:19-cv-06734 Document #: 319 Filed: 09/30/20 Page 15 of 20 PageID #:2226




                (d)    Deletion of Documents filed under Seal from Electronic Case Filing (ECF)

System. Filings under seal shall be deleted from the ECF system only upon order of the Court.

         19.    Attorney Rendering Advice. Nothing in this Order will bar or otherwise restrict an

attorney from rendering advice to his or her client with respect to this matter or from relying upon

or generally referring to Protected Information in rendering such advice; provided however, that

in rendering such advice or in otherwise communicating with his or her client, the attorney shall

not reveal or disclose the specific content thereof if such disclosure is not otherwise permitted

under this Order.

         20.    Order Subject to Modification. This Order shall be subject to modification by the

Court on its own initiative or on motion of a party or any other person with standing concerning

the subject matter.

         21.    No Prior Judicial Determination. This Order is entered based on the representations

and agreements of the parties and for the purpose of facilitating discovery. Nothing herein shall

be construed or presented as a judicial determination that any document or material designated

Protected Information by counsel or the parties is entitled to protection under Rule 26(c) of the

Federal Rules of Civil Procedure or otherwise until such time as the Court may rule on a specific

document or issue.

         22.    Persons Bound. This Order shall take effect when entered and shall be binding

upon all counsel of record and their law firms, the parties, and persons made subject to this Order

by its terms.

         It is so ORDERED.

Dated:
                                              THE HONORABLE ELAINE E. BUCKLO




                                                15
Case: 1:19-cv-06734 Document #: 319 Filed: 09/30/20 Page 16 of 20 PageID #:2227




      SO STIPULATED.

Dated: September 30, 2020                   Respectfully submitted,

QUINN EMANUEL URQUHART &                WOLLMUTH MAHER & DEUTSCH LLP
SULLIVAN, LLP

By: /s/ Stephen R. Neuwirth             By: /s/ Ronald J. Aranoff
Stephen R. Neuwirth                     Ronald J. Aranoff
Toby E. Futter                          Cassandra Postighone
Joseph Kiefer                           500 Fifth Avenue – 12th Floor
51 Madison Avenue, 22nd Floor           New York, New York 10110
New York, New York 10010                Telephone: (212) 382-3300
Telephone: 212 849-7000                 raranoff@wmd-law.com
stephenneuwirth@quinnemanuel.com        cpostinghone@wmd-law.com
tobyfutter@quinnemanuel.com
joekiefer@quinnemanuel.com              Interim Co-Lead Class Counsel

Leonid Feller, P.C.
Athena Dalton
191 N. Wacker Drive, Suite 2700
Chicago, Illinois 60606
Telephone: (312) 705-7400
leonidfeller@quinnemanuel.com
athenadalton@quinnemanuel.com

Interim Co-Lead Class Counsel

KAPLAN FOX & KILSHEIMER LLP
Robert N. Kaplan
Gregory Arenson
Elana Katcher
850 Third Avenue
New York, New York 10022
Telephone: (212) 687-1980
rkaplan@kaplanfox.com
garenson@kaplanfox.com
ekatcher@kaplanfox.com

Chair, Plaintiffs’ Interim Executive
Committee




                                       16
Case: 1:19-cv-06734 Document #: 319 Filed: 09/30/20 Page 17 of 20 PageID #:2228




/s/ Kathy L. Osborn                                 /s/ Britt M. Miller
Kathy L. Osborn                                     Britt M. Miller
Ryan M. Hurley                                      Daniel K. Storino
Anna Marie Behrmann                                 MAYER BROWN LLP
FAEGRE DRINKER BIDDLE & REATH LLP                   71 South Wacker Drive
300 N. Meridian St., Suite 2500                     Chicago, IL 60606
Indianapolis, IN 46204                              (312) 782-0600
(317) 237-8261                                      bmiller@mayerbrown.com
kathy.osborn@faegredrinker.com                      dstorino@mayerbrown.com
ryan.hurley@faegredrinker.com
anna.behrmann@faegredrinker.com                     Mark W. Ryan
                                                    MAYER BROWN LLP
Colby Anne Kingsbury                                1999 K Street NW
FAEGRE DRINKER BIDDLE & REATH LLP                   Washington, DC 20006
311 S. Wacker Dr., #4400                            (202) 263-3000
Chicago, IL 60606                                   mryan@mayerbrown.com
(312) 212-6573
colby.kingsbury@faegredrinker.com                   Counsel for Defendants Delta Dental Plans
                                                    Association, DeltaUSA, Delta Dental of
Jeffrey S. Roberts                                  Connecticut Inc., Delta Dental Plan of
Joshua P. Mahoney                                   Idaho, Inc. d/b/a Delta Dental of Idaho,
FAEGRE DRINKER BIDDLE & REATH LLP                   Dental Service of Massachusetts, Inc. d/b/a
1144 15th Street, Suite 3400                        Delta Dental of Massachusetts, Delta
Denver, CO 80203                                    Dental of Missouri, Delta Dental of New
(303) 607-3500                                      Jersey, Inc., Oregon Dental Service d/b/a
jeff.roberts@faegredrinker.com                      Delta Dental of Oregon, Delta Dental of
joshua.mahoney@faegredrinker.com                    Washington, and Delta Dental Plan of
                                                    Wyoming d/b/a Delta Dental of Wyoming
Counsel for Defendants Delta Plan of Arkansas,
Inc., Delta Dental of Indiana, Inc., Delta Dental
of Kentucky, Inc., Delta Dental Plan of Michigan,   /s/ Howard Ullman
Inc., Delta Dental Plan of New Mexico, Inc.,        Stephen V. Bomse
Delta Dental of North Carolina, Delta Dental        Russell P. Cohen
Plan of Ohio, Inc., and Delta Dental of Tennessee   Howard Ullman
                                                    Nicole Gelsomini
/s/ Benjamin W. Hulse                               ORRICK HERRINGTON & SUTCLIFFE LLP
Jerry W. Blackwell                                  The Orrick Building
Benjamin W. Hulse                                   405 Howard Street
Gerardo Alcazar                                     San Francisco, CA 94105
BLACKWELL BURKE P.A.                                415-773-5700
431 South Seventh Street                            sbomse@orrick.com
Suite 2500                                          rcohen@orrick.com
Minneapolis, MN 55415                               hullman@orrick.com
612-343-3200
blackwell@blackwellburke.com                        Emily Luken
bhulse@blackwellburke.com                           ORRICK HERRINGTON & SUTCLIFFE LLP

                                             17
Case: 1:19-cv-06734 Document #: 319 Filed: 09/30/20 Page 18 of 20 PageID #:2229




galcazar@blackwellburke.com                       Columbia Center
                                                  1152 15th Street, N.W.
Lori Swanson                                      Washington, D.C. 20005
Mike Hatch                                        202-339-8400
SWANSON HATCH, P.A.                               eluken@orrick.com
431 South 7th Street
Suite 2545                                        Brian Joseph Murray
Minneapolis, MN 55415                             Timothy D. Elliot
612-315-3037                                      RATHJE WOODWARD LLC
lswanson@swansonhatch.com                         300 E. Roosevelt Road
mhatch@swansonhatch.com                           Suite 300
                                                  630-668-8500
Counsel for Defendants Delta Dental of            Wheaton, IL 60187
Minnesota and Delta Dental of Nebraska            bmurray@rathjewoodward.com
                                                  telliott@rathjewoodward.com
/s/ David E. Dahlquist
David E. Dahlquist                                Counsel for Defendants Delta Dental
WINSTON & STRAWN LLP                              Insurance Company, Delta Dental of
35 W. Wacker Drive                                California, Delta Dental of Delaware, Delta
Chicago, IL 60601-9703                            Dental of the District of Columbia, Delta
312-558-5600                                      Dental of New York, Delta Dental of
ddahlquist@winston.com                            Pennsylvania, Delta Dental of Puerto Rico,
                                                  and Delta Dental of West Virginia
Counsel for Defendants Arizona Dental Insurance
Service, Inc. d/b/a Delta Dental of Arizona,      /s/ Scott D. Stein
Hawaii Dental Service, Delta Dental of Iowa,      Scott D. Stein
Delta Dental of Kansas Inc., Maine Dental         Colleen M. Kenney
Service Corporation d/b/a Delta Dental Plan of    SIDLEY AUSTIN LLP
Maine, Delta Dental Plan of New Hampshire,        One South Dearborn Street
Inc., Delta Dental Plan of Oklahoma, Delta        Chicago, IL 60603
Dental of Rhode Island, Delta Dental of South     (312) 853-7000
Dakota, and Delta Dental Plan of Vermont, Inc.    sstein@sidley.com
                                                  ckenney@sidley.com
/s/ Allison W. Reimann
Allison W. Reimann                                Counsel for Defendants Colorado Dental
GODFREY & KAHN, S.C.                              Service, Inc. d/b/a Delta Dental of
One East Main Street                              Colorado, Delta Dental of Illinois, and
Suite 500                                         Delta Dental of Virginia
Madison, WI 53703
608-257-3911
areimann@gklaw.com

Counsel for Defendant Delta Dental of
Wisconsin, Inc.




                                           18
 Case: 1:19-cv-06734 Document #: 319 Filed: 09/30/20 Page 19 of 20 PageID #:2230




                                       ATTACHMENT A

                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS


IN RE DELTA DENTAL ANTITRUST                               CIVIL ACTION NO.
LITIGATION
                                                           1:19-CV-06734

                                                           MDL No. 2931

                                                           Hon. Elaine E. Bucklo



               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

        The undersigned hereby acknowledges that he/she has read the Protective Order dated

_________ in the above-captioned action and attached hereto, understands the terms thereof, and

agrees to be bound by its terms. The undersigned submits to the jurisdiction of the United States

District Court for the Northern District of Illinois in matters relating to the Protective Order and

understands that the terms of the Protective Order obligate him/her to use materials designated as

Protected Information in accordance with the Order solely for the purposes of the above-captioned

action, and not to disclose any such Protected Information to any other person, firm or entity. The

undersigned acknowledges that violation of the Protective Order may result in penalties for

contempt of court.

Name:          _______________________________

Job Title:     _______________________________

Employer:      _______________________________

Business Address: _________________________

Date: _______________________

Signature: ___________________________________
 Case: 1:19-cv-06734 Document #: 319 Filed: 09/30/20 Page 20 of 20 PageID #:2231




                                CERTIFICATE OF SERVICE

       I, Stephen R. Neuwirth, an attorney, hereby certify that on September 30, 2020, I caused

a copy of the foregoing Agreed Order to be filed and served electronically via the Court’s

CM/ECF system. Notice of this filing will be sent by e-mail to all parties by operation of the

Court’s electronic filing system or by mail to anyone unable to accept electronic filing.




 DATED: September 30, 2020               Stephen R. Neuwirth               .
                                         Stephen R. Neuwirth
                                         QUINN EMANUEL URQUHART & SULLIVAN,
                                         LLP
                                         51 Madison Avenue, 22nd Floor
                                         New York, New York 10010
                                         Telephone: 212 849-7000
                                         E-Mail: stephenneuwirth@quinnemanuel.com


                                         Attorney for Plaintiffs
